Citation Nr: 0125304	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from June 1970 
to June 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In January 1996, the RO denied service connection for 
tinnitus, and so informed the veteran in February 1996.  He 
did not timely appeal that determination, and it became 
final.  He has attempted to reopen his claim, and this appeal 
ensued after the RO found that no new and material evidence 
had been received.  



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
tinnitus in January 1996.  As the veteran did not timely 
appeal the decision, it is final.  

2.  The evidence received since the January 1996 rating 
decision does not bear directly and substantially upon the 
issue at hand, is either cumulative or redundant, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim of 
entitlement to an increased evaluation for bilateral 
defective hearing.  

4.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear.




CONCLUSIONS OF LAW

1.  Evidence received since the final unappealed January 1996 
rating decision, wherein the RO denied the claim of 
entitlement to service connection for tinnitus, is not new 
and material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).

2.  The schedular criteria for a compensable evaluation for 
bilateral defective hearing have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Evidence

Service connection was granted for a right ear hearing loss 
in November 1977, and a noncompensable evaluation was 
assigned, effective from August 20, 1975.  This was based on 
service medical records and on VA examination reports.  

On the authorized audiological evaluation in May 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
50
45
LEFT
35
40
45
25
30

Speech audiometry revealed speech recognition ability of 96  
percent in the right ear and of 100 in the left ear.  The 
veteran complained of bilateral high pitched tinnitus, onset 
in 1973, and he attributed this to  exposure to gunfire.  The 
veteran stated that the tinnitus tended to last a week or two 
and then went away for a few days.  The finding was, 
sensorineural hearing loss, bilaterally; periodic tinnitus, 
bilaterally.  

In January 1996, the RO confirmed and continued the 
noncompensable evaluation for right ear hearing loss and 
denied entitlement to service connection for tinnitus, 
finding that the service medical records did not show any 
complaints or treatment for tinnitus, and that tinnitus was 
not shown on VA examinations in 1973, and in 1976.  It was 
noted that tinnitus was first complained of in 1977 on VA 
outpatient treatment records.  The RO also reported that the 
most current VA examination report, in May 1995, noted 
tinnitus which the veteran related to exposure to gunfire in 
1973.  The veteran was notified of this decision in February 
1996, and he did not timely appeal.  Thus, that decision 
became final.  

In March 1998, the veteran attempted to reopen his claim for 
hearing loss and for tinnitus.  He underwent a VA audiometric 
examination in April 1998.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
45
30
LEFT
35
45
50
35
35







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
veteran reported having bilateral tinnitus as a mild to 
moderate annoyance that was worsening over the years.  
Bilateral sensorineural hearing loss was diagnosed, as was 
frequent bilateral high-pitched ringing tinnitus.  

In May 1998, the RO found that no new and material evidence 
had been received to reopen a claim for hearing loss for the 
left ear and for tinnitus, and that an increased rating for 
right ear hearing loss was not warranted.  On the tinnitus 
issue, the RO pointed out that there was no evidence to show 
that bilateral tinnitus was related to service.  The veteran 
disagreed with that finding and this appeal ensued.    

The veteran underwent a VA examination in June 1999.  The 
examiner noted that the claims file had been reviewed.  The 
veteran reported having a high-pitched ringing tinnitus which 
was greater in the right ear.  He stated that it tended to 
last a week or two and then went away.  He reported that it 
first began in 1973 and had increased in severity since then.  
On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
45
40
LEFT
40
40
45
40
40







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
findings were; sensorineural hearing loss, bilateral, and 
intermittent tinnitus, bilateral.  

In July 2000, the RO granted service connection for a left 
ear defective hearing, finding that a noncompensable 
evaluation was warranted effective from August 25, 1975.  

New and Material Evidence

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  When a claim is disallowed by 
the RO, appellate review is initiated by the filing of a 
Notice of Disagreement within one year from the date of 
mailing of notice of the result of the initial disallowance. 
38 U.S.C.A. § 7105(a), (b) (West 1991).  A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part. 38 C.F.R. § 3.104(a).  Despite the 
finality of a prior final RO decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  New evidence is considered to be material 
where such evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

Once a case is reopened, the case will be decided on the 
merits, but only after the Board has determined that VA's 
duty to assist under Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) has been 
fulfilled.  

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claim.  Since the prior final denial in 
January 1996, additional evidence consisting of VA 
examination reports have been added to the record.  These VA 
examination results are essentially cumulative or duplicative 
of the evidence previously considered, in that the newly 
added records show that the veteran was diagnosed as having 
tinnitus, and this was known at the time of the prior rating 
decision.  The examinations do not provide any information 
which was not known by the RO at the time of the prior 
determination.  In addition, while it was pointed out that 
the veteran reported that the tinnitus began in 1973, this 
historical information offered by the veteran was before the 
RO in 1996, and is thus not new.  Thus, the evidence added to 
the file since January 1996 is not new and material to the 
veteran's claim, since it adds nothing to the record that was 
not previously considered.  

As the Board noted earlier, VA must first determine whether 
the veteran has submitted new and material evidence under 38 
C.F.R. § 3.156 to reopen the claim; and if so, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).

The Board finds that in this instance, the evidence received 
since the prior final decision in January 1996 is cumulative 
or duplicative of the evidence previously considered.  As new 
and material evidence has not been submitted to reopen the 
veteran's claim for service connection, the first element has 
not been met. Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


Increased evaluation

Turning to the veteran's claim for a compensable evaluation 
for bilateral hearing loss, the Board notes that disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule) 
currently found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second. To evaluate the degree of disability 
for bilateral service-connected hearing loss, the revised 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness. 38 C.F.R. § 
4.85, Tables VI and VII. Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87. See 64 Fed. Reg. 25202- 
25210 (1999). Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions. 
64 Fed. Reg. 25202- 25210. The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz. 38 C.F.R. § 4.86 (2000).

The Board notes that in the present case, the RO has already 
considered the veteran's claim under the new criteria, in a 
July 2000 Supplemental Statement of the Case.  Neither of the 
"unusual patterns of hearing impairment" is evident in the 
current case.  The assigned levels and evaluation for the 
veteran's bilateral hearing loss would be exactly the same 
for the veteran under the old or the new criteria.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings translates into level I 
hearing in the right ear and level I hearing in the left ear.  
That is, a pure tone decimal average of 42 in the right ear 
with 92 percent speech discrimination and a pure tone decimal 
average of 41 in the left ear with 96 percent speech 
discrimination translates into Level I hearing for both ears.  
Under the criteria, this results in a noncompensable 
evaluation for bilateral defective hearing. Therefore the 
disability warrants a noncompensable evaluation. 38 C.F.R. § 
4.85, Table VII.  Thus, under the schedular criteria, the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss.  

The veteran has pointed out that he must use hearing aids.  
Concerning hearing aids, the evaluations derived from the 
Ratings Schedule are intended to make allowance for 
improvement by hearing aids. Accordingly, the need for a 
hearing aid does not serve as a basis for the award of an 
increased evaluation. 38 C.F.R. § 4.86 (1998), § 4.85(a) 
(2000).

ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
tinnitus, the appeal is denied.  


An increased (compensable) evaluation for bilateral defective 
hearing is denied. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


